DETAILED ACTION

The application of Girard et al. for a “presence detection system and method” filed December 23, 2019 has been examined.  

A preliminary amendment to the claims 1-43 has been entered and made of record.  Claims 1-43 are cancelled.  The new set of claims 44-70 are introduced.

Claims 44-71 are pending. 

Election/Restrictions

	Restriction to one of the following inventions is required under 35 U.S.C.121:

	I.	Claims 44-51, 57-60 and 63-70 drawn to a presence detection system and a method, classified in CPC G07C 2209/64.
	II.	Claims 52-56 drawn to an access gate system, classified in CPC G07C 9/29.
	III.	Claims 61-62 and 71 drawn to an elevator system, classified in CPC B66B 5/0018.

The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a method and a presence detection system does not require the access gate system.  The method and a presence detection system can be use with any other system that require a presence detection or an indicator of the occupancy status.  The subcombination has separate utility such as the access gate system can be use in a facility access control system or a building control system.

The inventions are distinct, each from the other because of the following reasons: Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP  § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a method and a presence detection system does not require the elevator system.  The method and a presence detection system can be use with any other system that require a presence detection or an indicator of the occupancy status.  The subcombination has separate utility such as elevator system can be use in a building control system.


Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, are in fact two different combinations.  The access gate system is unrelated to the elevator system.

	Because these inventions are distinct for the reasons given above and have acquired a separated status in the art as shown by their different classification, and the search required for Group I is not required for Group II and Group III, restriction for examination purposes as indicated is proper.

	 Examiner contacted with attorney of record, Mr. Robert Null, Reg. 40,746 about restriction on January 24, 2022.  However, an oral election has not been made.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061(571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571- 272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Nam V Nguyen/
Primary Examiner, Art Unit 2684